*478OPINION
By THE COURT.
Submitted on motion of the appellant for an order to certify the record in this case for the reason that our decision is in conflict with the case of Popke v. Hoffman, 21 Oh Ap 457. Since the decision in the cited case our Supreme Court pronounced the rule to be that reasonable counsel fees may be allowed in tort cases in which fraud, malice or insult appears. See Smithhisler v. Dutter, 157 Oh St 454. Under such circumstances we are not required to certify.
The motion will be overruled.
PETREE. PJ, BRYANT and MILLER, JJ, concur.